Citation Nr: 1020326	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by diarrhea, to include as secondary to 
the Veteran's service-connected posttraumatic stress disorder 
(PTSD), and/or as secondary to herbicide exposure in the 
Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which, inter alia, denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Atlanta, Georgia in 
February 2007 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
June 2007 to ensure compliance with due process requirements.  
The evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for 
further appellate review.  
Subsequently, however, in April 2010 the Veteran through his 
accredited service representative, raised a new theory of 
entitlement to the benefit sought under the provisions of 
38 C.F.R. § 3.310.  As such, VA is required to appropriately 
develop the evidence based upon the secondary theory now 
asserted by the Veteran.  

The Board notes that the present appeal previously included 
perfected issues of entitlement to service connection for 
PTSD and a left ear disability.  However, the Apppeals 
Management Center (AMC) granted service connection for those 
disabilities during the pendency of this appeal in October 
2009.  In light of the full grant of the benefit sought with 
respect to these claims, there remains no allegation of error 
of fact or law for appellate consideration with regard to 
service connection for PTSD and a left ear disability.  These 
disabilities will not be addressed further herein, except for 
a discussion of the relationship, if any, between the 
Veteran's claimed gastrointestinal disorder and his service-
connected disabilities.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issue of 
entitlement to service connection for a gastrointestinal 
disorder, manifested by diarrhea, is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The Board notes that after the most recent adjudication by 
the AMC, which granted service connection for PTSD, the 
Veteran's representative has raised an additional theory of 
entitlement to service connection for the claimed 
gastrointestinal disorder as being caused or aggravated by 
the Veteran's PTSD.  See Appellant's post-remand brief, April 
2010.  It does not appear that the Veteran has received 
adequate notice with respect to the information and evidence 
necessary to substantiate a claim for secondary service 
connection under the provisions of 38 C.F.R. § 3.310 (2009).  
The Veteran should be notified of the information and 
evidence necessary to substantiate secondary service 
connection.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (finding that the Board must consider the 
provision of adequate notice and opportunity to submit 
evidence in addressing a question not previously addressed by 
the RO).  

Also, as a result of the newly posited theory of entitlement 
the Board finds it necessary to afford the Veteran a VA 
gastrointestinal examination to address the relationship, if 
any, between the claimed gastrointestinal disorder manifested 
by diarrhea and the Veteran's service-connected psychiatric 
disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  To 
this end, it is important to note that the Board does not ask 
the examiner to provide an opinion with regard to onset of 
gastrointestinal symptoms during service.  

In particular, the Board finds no credible evidence of 
incurrence of gastrointestinal troubles, manifested by 
diarrhea, during the Veteran's military service.  While the 
Veteran has stated that his diarrhea symptoms began during 
service, this assertion is contradicted by the Veteran's own 
contemporaneous statements on a Report of Medical History 
form completed near the conclusion of his active duty service 
in July 1969.  On this document, signed by both the Veteran 
and a military medical examiner, he is asked "Have you ever 
had or have you now... frequent indigestion [or] stomach, liver 
or intestinal trouble?"  Although the Veteran responded to 
other unrelated symptoms in the affirmative on this form, he 
expressly denied experiencing the now claimed 
gastrointestinal troubles.  Service treatment records, July 
1969.  

The Board finds the contemporaneous evidence presented by the 
Veteran within the service treatment records simply to be 
more persuasive than his recent contradictory assertions.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding 
contemporaneous evidence has greater probative value than 
historical recollections reported by the claimant).  The 
contemporaneous service treatment records are more reliable, 
in the Board's view, than the Veteran's unsupported assertion 
of events now over four decades past.  The Veteran's memory 
may have been dimmed with time; in addition, his recent 
statements have been made in connection with a claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (stating that VA cannot 
ignore a veteran's testimony simply because he or she is an 
interested party; personal interest may, however, affect the 
credibility of the evidence); see also Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996) (finding that credibility can be 
affected by inconsistent statements, self-interest, and 
desire for monetary gain among other reasons).  In the 
absence of credible evidence of an in-service occurrence of 
gastrointestinal disease or injury, the Board does not 
require a standard medical opinion with regard to direct 
service connection evidenced by in-service symptomatology.  
Instead, the Board but does request opinions pursuant to the 
instructions below with regard to whether the Veteran's 
claimed gastrointestinal disorder is due to herbicide 
exposure, and whether the disorder is caused or aggravated by 
service-connected disability.    

The Board also notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in August 2006.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of secondary 
service connection for a disability 
that is proximately due to, or 
aggravated by, service-connected 
disease or injury, or as due to 
exposure to herbicides.  

2.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from August 2006 forward.  

3.  Schedule the Veteran for a VA 
gastrointestinal examination with a 
medical doctor to determine the nature 
and etiology of any currently diagnosed 
gastrointestinal disorder manifested by 
diarrhea.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.  As discussed 
above, a medical opinion with regard to 
potential nexus to in-service 
symptomatology is not required in the 
absence of credible evidence of the 
claimed in-service occurrence.   

The examiner is instead requested to:
(a)  Identify all currently diagnosed 
gastrointestinal disabilities, 
including any such disability 
manifested by chronic diarrhea;
(b)  Opine whether it is at least as 
likely as not that any current 
gastrointestinal disability manifested 
by diarrhea was caused or aggravated by 
a service-connected disability, to 
include PTSD  (Aggravation is defined 
for legal purposes as a permanent 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms);
(c)  Opine whether it is at least as 
likely as not that any current 
gastrointestinal disability manifested 
by diarrhea is due to exposure to 
tactical herbicides in Vietnam, such as 
Agent Orange.  

An adequate supporting rationale must be 
provided for any opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).  If you 
are unable to reach an opinion because 
there are insufficient facts or data 
within the claims file to facilitate a 
more conclusive opinion, please identify 
the relevant testing, specialist's 
opinion, or other information required in 
order to resolve the need for 
speculation. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, 
it should be undertaken prior to 
further claims adjudication.  

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


